ON PETITION TO REHEAR
LLOYD TATUM, Special Justice.
The appellee, Mrs. Busby, has filed a petition to rehear asking us to consider the following questions:
1. Can the trial court approve a compromise settlement pursuant to TCA Section 34-3-113 which is not agreed to by all parties to the action?
2. Has the administrator been guilty of bad faith and neglect in proposing approval of the settlement agreement?
3. Does the policy, announced in the Court's previous opinion, create a “race *65to the courthouse” detrimental to the best interest of minor beneficiaries of the wrongful death statute?
She argues that since we held that she was a necessary party to a proceeding to compromise the litigation, the matter cannot be compromised without her consent. She asks us to carefully read T.C.A. § 34-3-113(b), stating that it supports her contention. We have complied with her request but find nothing indicating that a parent or guardian may prevent the compromise of a minor’s claim without good cause. We adhere to our original holding that the approval of a compromise between a minor plaintiff and a defendant is the responsibility of the trial judge. Mrs. Busby, as parent and guardian will have the opportunity to be heard by the trial court on the question of what will serve the best interest of the minor plaintiffs. The trial court will then resolve the disagreement. The question is not left to the whim of the parent, guardian or any other party involved.
The question of whether the administrator is guilty of bad faith and neglect in proposing approval of the settlement is a question of fact for determination by the trial court in deciding whether the proposed settlement will serve the best interest of the minors. This is not a matter for original determination by the Supreme Court.
Finally, the appellee questions whether a “race to the courthouse” will be detrimental to minors in wrongful death actions. The main opinion states our understanding of the law. We do not see and are not told how a “race to the courthouse” can be detrimental to minor plaintiffs. We see no danger in vigilance on the part of those acting for minors. We are more concerned with creating circumstances that will result in minor beneficiaries’ claims being barred by the statute of limitations.
We considered all of the questions asked in the petition to rehear before filing our main opinion. We adhere to the holding of the main opinion and respectfully overrule the petition to rehear.
COOPER, C.J., and HARBISON, BROCK and DROWOTA, JJ., concur.